Exhibit 10.1

Execution Version

LOAN AND SECURITY AGREEMENT

AND

FIRST AMENDMENT TO LOAN AGREEMENT

 

 

THIS LOAN AND SECURITY AGREEMENT AND FIRST AMENDMENT TO LOAN AGREEMENT, dated as
of April 20, 2018 (this “Agreement”), is made and entered into by and among
MONACO FINANCIAL, LLC, a California limited liability company (“Lender”), and
ODYSSEY MARINE EXPLORATION, INC., a Nevada corporation (“Borrower”).

Witnesseth:

WHEREAS, effective as of November 30, 2017, Borrower, Lender, and other parties
entered into a settlement agreement (the “Settlement Agreement”) resolving
various claims relating to the shipwreck of the SS Central America;

WHEREAS, on or about January 10, 2018, Borrower received a $15.0 million payment
(the “Settlement Payment”) relating to the Settlement Agreement, with the
Settlement Payment ultimately to be remitted to Lender;

WHEREAS, Borrower has previously remitted a significant part of the Settlement
Payment to Lender and has requested that Lender allow Borrower to retain
$1.0 million (the “Retained Amount”) of the Settlement Payment, with the
Retained Amount to be treated as a loan from Lender to Borrower, repayable in
accordance with the terms of this Agreement;

WHEREAS, Borrower owes Lender an amount equal to $99,367 (the “Rent Amount”) for
rent payable with respect to real property located at 5215 W. Laurel Street,
Tampa, Florida;

WHEREAS, Borrower has requested that Lender agree that the Rent Amount to be
treated as a loan from Lender to Borrower, repayable in accordance with the
terms of this Agreement; and

WHEREAS, on the terms and subject to the conditions set forth herein, Lender is
willing to treat the Retained Amount and the Rent Amount as loans from Lender to
Borrower, with the indebtedness to be evidenced by a secured promissory note in
the aggregate principal amount of $1,099,367 (the “Note”).

Article 1

Definitions

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

“Acquisition Agreement” means the Acquisition Agreement, dated December 10,
2015, by and among Borrower, Lender, and certain Affiliates of Lender.

“Affiliate” of a Person means any other Person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.



--------------------------------------------------------------------------------

“Collateral” has the meaning set forth in Appendix A attached hereto.

“Loan Documents” means this Agreement and the Note.

“Maturity Date” means the first anniversary of the date of this Agreement.

“Obligations” means the Loan (as defined below), accrued interest, and all
attorneys’ fees, court costs and expenses of whatever kind incident to the
collection of the Loan, accrued interest, and the enforcement and protection of
the security interest created hereby.

“Other Loan Documents” has the meaning set forth in Appendix B attached hereto.

“Other Obligations” has the meaning set forth in Appendix B attached hereto.

“Person” means an individual, corporation, partnership, joint venture, limited
liability company, governmental authority, unincorporated organization, trust,
association or other entity.

“$” means United States Dollars.

Article 2

Loan

Section 2.01. Loan. Subject to the terms and conditions of this Agreement and
the Note, Lender agrees to treat the Retained Amount and the Rent Amount as
loans from Lender to Borrower in the aggregate amount of $1,099,367 (the
“Loan”).

Section 2.02. Maturity Date. The entire unpaid principal sum disbursed and
outstanding, together with any interest thereon remaining unpaid and any other
sums due Lender in connection with the Loan shall be due and payable in full no
later than the Maturity Date.

Section 2.03. The Note. The Loan shall be evidenced by and repaid in accordance
with the terms of the Note. The repayment terms applicable to the Loan are set
forth in the Note. Interest shall accrue on amounts outstanding under the Note
as set forth therein.

Section 2.04. Payments. All payments of principal, interest, and any other
amounts due hereunder or under the Note shall be made to Lender by wire transfer
in immediately available funds to the account designated in writing by Lender.

Article 3

Security

Section 3.01. Grant of Security Interest. As security for the Obligations and
the Other Obligations, Borrower hereby grants to Lender a continuing security
interest in the Collateral and all substitutions, replacements, additions,
accessions, proceeds, products to or of the Collateral.

Section 3.02. Secured Indebtedness. The security interest granted hereby shall
secure the prompt payment of the Obligations, the Other Obligations, and the
prompt performance of each of the covenants and duties under this Agreement, the
Loan Documents, and the Other Loan Documents.



--------------------------------------------------------------------------------

Section 3.03. Perfection by Filing. Borrower hereby specifically authorizes
Lender at any time and from time to time to file financing statements,
continuation statements, similar perfection documents, and amendments thereto
that describe the Collateral and contain any other information required by the
applicable law of the jurisdiction of organization of Borrower for the
sufficiency or filing office acceptance of any financing statement, continuation
statement, similar perfection documents, or amendment.

Section 3.04. Perfection Other Than by Filing. At any time and from time to
time, Borrower shall take such steps as Lender may reasonably request for Lender
to ensure the continued perfection and priority of Lender’s security interest in
any of the Collateral and of the preservation of its rights therein.

Article 4

Representations and Warranties of Borrower

Borrower represents and warrants to Lender as follows:

Section 4.01. Organization. Borrower (a) is a company duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and (b) has all requisite power to own its
property and conduct its business as now conducted.

Section 4.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of Borrower, (b) have been duly authorized by all necessary
proceedings of Borrower, (c) do not conflict with or result in any material
breach or contravention of any provision of law, statute, rule, or regulation to
which Borrower, and (d) do not conflict with any provision of the articles of
incorporation or organization, operating agreement, or other organizational
document of Borrower.

Section 4.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of Borrower,
enforceable against Borrower in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief or other equitable remedy is subject to the discretion of the court
before which any proceeding therefore may be brought.

Section 4.04. Governmental Approvals. The execution, delivery, and performance
by Borrower of the Loan Documents and the transactions contemplated hereby and
thereby do not require any approval or consent of, or filing with, any
governmental agency or authority the failure of which to obtain would reasonably
be expected to have a material adverse effect on Borrower.

Article 5

Representations and Warranties of Lender

Lender represents and warrants to Borrower as follows:

Section 5.01. Organization. Lender (a) is a company duly incorporated and
registered, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization and (b) has all requisite power to
own its property and conduct its business as now conducted.

Section 5.02. Authorization. The execution, delivery, and performance of the
Loan Documents and the transactions contemplated hereby and thereby (a) are
within the authority of Lender, (b) have been duly authorized by all necessary
proceedings of Lender, (c) do not conflict with or result in any



--------------------------------------------------------------------------------

material breach or contravention of any provision of law, statute, rule, or
regulation to which any Lender is subject, and (d) do not conflict with any
provision of the articles of association, operating agreement, or other
organizational document of Lender.

Section 5.03. Enforceability. The execution, delivery, and performance of the
Loan Documents will result in valid and legally binding obligations of the
Lender and its successors and assigns, enforceable against them in accordance
with the respective terms and provisions hereof and thereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief or other equitable remedy is subject to the
discretion of the court before which any proceeding therefore may be brought.

Section 5.04. Governmental Approvals. The execution, delivery, and performance
by Lender of the Loan Documents to which it is a party and the transactions
contemplated hereby and thereby do not require any approval or consent of, or
filing with, any governmental agency or authority the failure of which to obtain
would reasonably be expected to have a material adverse effect on Lender.

Article 6

Covenants of Borrower

Section 6.01. Payment. Borrower will pay or cause to be paid the principal and
interest on the Loan and all fees and other amounts provided for in this
Agreement and the Note, all in accordance with the terms of this Agreement and
the Note.

Section 6.02. Conduct of Business. Borrower will continue to engage in a
business of the same general type and manner as conducted by it on the date of
this Agreement. Without 10 days’ prior written notice to Lender, Borrower shall
not change its name or the location of its principal executive office. If
Borrower changes its name or location of doing business, Borrower shall promptly
execute any and all financing statements and amendments or continuations thereof
and any other documents that Lender may reasonably request to evidence,
continue, and/or perfect any security interest in or pledge of collateral
securing the Loan.

Article 7

Default and Remedies

Section 7.01. Events of Default. Lender’s delivery of a written notice to
Borrower of the occurrence of any of the following shall constitute an “Event of
Default” hereunder:

(a)    any default in the payment of the principal of or interest on the
indebtedness evidenced by the Note in accordance with the terms of the Note,
which default is not cured within five days;

(b)    any material misrepresentation by Borrower hereunder or under the Note;
or

(c)    any failure by Borrower to perform any of its obligations, covenants or
agreements under any of the Loan Documents.

Section 7.02. Remedies. Upon the occurrence and continuation of any Event of
Default described in Section 7.01 that has not been cured within five days, the
indebtedness evidenced by the Note shall be immediately due and payable in full
upon demand by Lender; and upon the occurrence and continuation of any other
Event of Default described above, Lender at any time thereafter may at their



--------------------------------------------------------------------------------

option accelerate the maturity of the indebtedness evidenced by the Note. Upon
the occurrence of any such Event of Default, demand by Lender, and the
acceleration of the maturity of the indebtedness evidenced by the Note, Lender
shall have any and all other rights and remedies that Lender may now or
hereafter possess at law, in equity, or by statute.

Section 7.03. Remedies Cumulative; No Waiver. No right, power, or remedy
conferred upon or reserved to Lender by this Agreement or the Note is intended
to be exclusive of any other right, power, or remedy, but each and every such
right, power, and remedy shall be cumulative and concurrent and shall be in
addition to any other right, power, and remedy given hereunder, or under the
Note, or now or hereafter existing at law, in equity or by statute. No delay or
omission by Lender to exercise any right, power, or remedy accruing upon the
occurrence of any Event of Default shall exhaust or impair any such right,
power, or remedy or shall be construed to be a waiver of any such Event of
Default or an acquiescence therein, and every right, power, and remedy given by
this Agreement and the other Loan Documents to Lender may be exercised from time
to time and as often as may be deemed expedient by Lender.

Article 8

Amendment to Loan Agreement

Section 8.01. Amendment. The unnumbered last paragraph of Section C.3. of the
“Background” section of the 2014 Agreement (as defined in Appendix B attached
hereto) is hereby amended by deleting the phrase “30 days” and inserting the
phrase “seven months” in lieu thereof.

Section 8.02. Reaffirmation. Except as modified in Section 8.01, the 2014
Agreement shall remain in full force and effect. All references in the 2014
Agreement to “this Agreement,” “herein,” “hereunder” and words of similar import
shall mean the 2014 Agreement, as modified in Section 8.01.

Article 9

Miscellaneous

Section 9.01. Expenses. Except as otherwise expressly provided herein, all costs
and expenses, including, without limitation, fees and disbursements of counsel,
incurred in connection with this Agreement and the transactions contemplated
hereby shall be paid by the party incurring such costs and expenses.

Section 9.02. Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); or (c) on the date sent by e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient. Such communications must be sent to the
respective parties at the following addresses (or at such other address for a
party as shall be specified in a notice given in accordance with this
Section 9.02):

 

   If to Borrower:    Odyssey Marine Exploration, Inc.          5215 West Laurel
Street          Tampa, Florida 33607          Attention: President and CEO      
   Email: mark@odysseymarine.com   



--------------------------------------------------------------------------------

  

With a copy to:

  

Akerman LLP

        

401 East Jackson Street

        

Suite 1700

        

Tampa, Florida 33602

        

Attention: David M. Doney

        

Email: david.doney@akerman.com

     

If to Lender:

  

c/o Borchard & Callahan, APC

        

25909 Pala

        

Suite 300

        

Mission Viejo, California 92691

        

Attention: Thomas Borchard

        

Email: tborchard@borchardlaw.com

  

Section 9.03. Interpretation. For purposes of this Agreement, (a) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation”; (b) the word “or” is not exclusive; and (c) the
words “herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this
Agreement as a whole. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, and Exhibits mean the Articles and Sections of, and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Exhibits
referred to herein shall be construed with, and as an integral part of, this
Agreement to the same extent as if they were set forth verbatim herein.

Section 9.04. Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 9.05. Severability. If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 9.06. Entire Agreement. This Agreement and the Note constitute the sole
and entire agreement of the parties to this Agreement with respect to the
subject matter contained herein and therein, and supersede all prior and
contemporaneous representations, warranties, understandings and agreements, both
written and oral, with respect to such subject matter.

Section 9.07. Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed, except that Lender may assign its
rights (but not delegate its obligations) hereunder to any of Lender’s
Affiliates without the prior written consent of Borrower.



--------------------------------------------------------------------------------

Section 9.08. Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

Section 9.09. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)    This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Florida without giving effect to any choice or
conflict of law provision or rule (whether of the State of Florida or any other
jurisdiction).

(b)    ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE NOTE OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF FLORIDA IN EACH CASE LOCATED IN THE CITY OF TAMPA AND COUNTY OF
HILLSBOROUGH, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS,
SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET FORTH
HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c)    EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT OR THE NOTE IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT
CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO
ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION
9.09(c).

Section 9.10. Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

MONACO FINANCIAL, LLC        ODYSSEY MARINE EXPLORATION, INC.

By:

  

 

       By:   

 

  

Michael A. Carabini

President

     

Mark D. Gordon

President and Chief Executive Officer



--------------------------------------------------------------------------------

Appendix A

Rights Collateral

For purposes of this Agreement:

“Collateral” means Borrower’s right to receive 21.25% of the Net Proceeds with
respect to each Covered Shipwreck, where:

“Covered Shipwrecks” means (a) the shipwrecks included in the proprietary
shipwreck database and research library of Borrower as of December 10, 2015,
excluding any Excluded Shipwrecks, and (b) any other shipwrecks discovered or
identified by or presented to Borrower or Lender or any of its Affiliates during
the five-year period ending December 10, 2020.

“Excluded Shipwrecks” means the wrecks associated with these projects of
Borrower as of December 10, 2015: the HMS Victory Project, the HMS Sussex
Project, the Enigma II Project, and the C-46 Airplane Cargo Project.

“Net Proceeds” means, with respect to each Covered Shipwreck, an amount equal to
the difference between (a) the proceeds to Lender or any of its Affiliates from
sales of the portion of Valuable Trade Cargo from such Covered Shipwreck that is
monetized by Lender or any of its Affiliates, and (b) the Recovery Costs
incurred by Lender or any of its Affiliates related to such Covered Shipwreck.

“Recovery Costs” means (a) all reasonable and direct costs and expenses for
offshore archaeological operations with respect to a Covered Shipwreck, plus any
costs of conservation, documentation, certification, legal fees, transportation
and any other costs that are reasonably necessary to complete a project related
to such Covered Shipwreck, in each case incurred by Lender or any of its
Affiliates; (b) any payments or percentages to owners, governments or other
entities as may be negotiated or determined by a court of competent
jurisdiction; (c) any percentages up to 5.0% paid or incurred as marketing fees;
and (d) any percentages paid to investors (whether Lender, Borrower, any of
their respective Affiliates, or a third party), provided that those obligations
were disclosed in advance and Borrower has been provided with a right of refusal
to participate proportionally in any investment that may be required to fund the
project for such Covered Shipwreck to prevent any dilution to Borrower’s
economic interest in Covered Shipwreck.

“Valuable Trade Cargo” means numismatic coins, collectible coins, bullion coins,
bullion, ingots, pottery and other valuable trade goods that are recovered from
any Covered Shipwreck that will be available for sale by any of Lender or any of
its Affiliates.



--------------------------------------------------------------------------------

Appendix B

Other Loan Documents and Other Obligations

For purposes of this Agreement:

“Other Loan Documents” means (a) the Loan Agreement, dated as of August 14, 2014
(the “2014 Agreement”), between Lender and Borrower, (b) the Promissory Note,
dated as of October 30, 2015, in the principal amount of $2.0 million, by
Borrower in favor of Lender, (c) the Loan and Security Agreement, dated as of
April 15, 2016 (the “2016 Agreement”), among Borrower, certain subsidiaries of
Borrower, and Lender, and (d) each of the promissory notes delivered pursuant to
the 2014 Agreement and the 2016 Agreement, in each case as the documents
described in the foregoing clauses (a) through (d) have been amended to date.

“Other Obligations” means principal, accrued interest, and all attorneys’ fees,
court costs and expenses of whatever kind incident to the collection of the
loans made pursuant to the Other Loan Documents, and the enforcement and
protection of the security interests created hereby.